DETAILED ACTION

Status of Claims
Claims 2-33 is/are pending.
Claims 2-33 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 2 are vague and indefinite because it is unclear whether it is the first layer (as a whole) which has the recited properties, or whether it is the first polymer which has the recited properties.
	Claims 3-4 is dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-33 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	• claims 1-31 of U.S. Patent No. 9,655,691 (LI ET AL); or
 	• claims 1-20 of U.S. Patent No. 9,655,693 (LI ET AL); or
 	• claims 1-27 of U.S. Patent No. 10,052,176 (LI ET AL); or 
	• claims 1-22 of U.S. Patent No. 10,973,613 (LI ET AL).
 	in view of TADROS ET AL (US 2005/0100853).
 	The above U.S. Patents each claim a dental appliance for repositioning a patient’s teeth, wherein the appliance comprises a multilayer film, or methods related to said multilayer film, wherein the multilayer film comprises:
• a first soft outer layer comprising a thermoplastic polyurethane (TPU) elastomer (corresponding to the recited “second layer”), wherein the first soft outer layer has physical properties (e.g., flexural modulus, ultimate tensile strength, elongation at break, hardness, light transmission, compression set, etc.) as recited in present application claims 1, 8-9, 18, 28-29, etc.;

• a hard inner layer comprising a copolyester, wherein the hard inner layer has physical properties (e.g., flexural modulus, elongation at yield, tensile modulus, tensile strength at yield, elongation at break, light transmission, etc.) as recited in present application claims 1-2, 8-11, 18, 24-27, etc., wherein the hard inner layer is optionally formed from:
• a first hard sub-layer comprising a copolyester (corresponding to the recited “first layer”);
• a second hard sub-layer comprising a copolyester (corresponding to the recited “third layer”);

• a second soft outer layer comprising thermoplastic polyurethane (TPU) elastomer (corresponding to the recited “fourth layer”);

Features not explicitly claimed in the above U.S. Patents are known in the prior art.
TADROS ET AL ‘853 discloses that it is well known in the art to form dental appliances for adjusting the alignment of a patent’s teeth, wherein the appliance is formed from a multilayer sheet comprising:
• a first elastomer layer (e.g., containing polyurethane elastomer);

• one or more copolyester layer(s) (e.g., containing polyethylene terephthalate copolymerized with cyclohexanedimethanol (PETG), etc.);

• a second elastomer layer (e.g., containing polyurethane elastomer).

The dental appliance is formed by:
• providing the above multilayer sheet;

• providing a mold;

• thermoforming the multilayer sheet over the mold to form a plurality of cavities designed to receive and reposition the patient’s teeth from a first position to a second position.

(paragraph 0015, 0019, 0022-0023, 0067, 0073, 0087-0088, etc.)
Regarding claims 2-33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a multilayer sheet comprising a soft outer layer containing TPU elastomer on one or both sides of a hard inner layer containing copolyester as claimed in U.S. Patent Nos. 9,655,691 and 9,655,693 and 10,052,176 and 10,973,613 in a known dental appliance production method as disclosed in TADROS ET AL ‘853 in order to produce useful dental aligning appliances with compliant teeth-containing surfaces (to provide uniform repositioning force across teeth surfaces) and optionally compliant mouth-contacting surfaces (to provide enhanced comfort during usage).
Further regarding claims 2, 4-10, 24-32, one of ordinary skill in the art would have utilized: (i) TPU elastomers having physical properties which are substantially similar to the desired physical properties of the soft outer layer(s); and (ii) copolyesters having physical properties which are substantially similar to the desired physical properties of the hard inner layer(s); in the multilayer materials as claimed in U.S. Patent Nos. 9,655,691 and 9,655,693 and 10,052,176 and 10,973,613 in order to simplify the production of dental appliances with specific overall physical mechanical properties.
Further regarding claims 2, 16, it is conventional in the art to trim excess material from thermoformed articles after shaping in order to obtain the desired final product.
Regarding claims 12-15, 17-19, one of ordinary skill in the art would have used two copolyester sub-layers as suggested in TADROS ET AL ‘853 to form the hard inner layer in the multilayer material claimed in U.S. Patent Nos. 9,655,691 and 9,655,693 and 10,052,176 and 10,973,613 in order to produce a 4-layer multilayer material which allows for convenient optimization of various performance properties (strength, thermoforming properties, rigidity, flexibility, etc.) in the hard inner layer and the dental appliance for specific applications and/or usage conditions.
Regarding claim 20-23, one of ordinary skill in the art would have incorporated an additional polyurethane layer within or on the surface of the multilayer material claimed in U.S. Patent Nos. 9,655,691 and 9,655,693 and 10,052,176 and 10,973,613 in order to further adjust the cushioning characteristics (and thereby user comfort) of aligners made from said multilayer material.
Regarding claims 11, 33, since the elastic modulus is a measure of the rigidity or stiffness of a material, one of ordinary skill in the art would have utilized a relatively lower elastic modulus material to form soft outer layer(s) in the multilayer materials claimed in U.S. Patent Nos. 9,655,691 and 9,655,693 and 10,052,176 and 10,973,613 in order to provide desirably compliant or resilient outer layer(s) which conform well to a patient’s teeth (thereby avoiding localized force which might damage teeth) and optionally to provide comfortable mouth-containing surfaces.
Regarding claims 11, 33, since the elastic modulus is a measure of the rigidity or stiffness of a material, one of ordinary skill in the art would have utilized a relatively higher elastic modulus material to form hard inner layer(s) in the multilayer materials claimed in U.S. Patent Nos. 9,655,691 and 9,655,693 and 10,052,176 and 10,973,613 in order to provide desirably “hard” or stiff inner layer(s) which provide the required structural strength, shape-retention, as well as the necessary tooth-repositioning force for specific applications.

*     *     *

Claims 2-33 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	• claims 1-30 of U.S. Patent No. 11,154,384 (LI ET AL); 
	in view of TADROS ET AL (US 2005/0100853),
	and in view of DESIMONE ET AL (US 2006/0078841).
 	The above U.S. Patent claims a dental appliance for repositioning a patient’s teeth, wherein the appliance comprises a multilayer film with three or more layers, wherein the multilayer film comprises:
• at least one soft layer comprising a thermoplastic polyurethane (TPU) elastomer (corresponding to the recited “second layer” and optionally the recited “fourth layer”), wherein the soft layer(s) has physical properties (e.g., flexural modulus, tensile strength at yield, elongation at break, hardness, light transmission, compression set, etc.) as recited in present application claims 1, 8-9, 18, 28-29, etc., wherein the soft layer(s) have an elastic modulus which is less than the elastic modulus of the hard layer;

• at least one hard layer comprising a copolyester (corresponding to the recited “second layer” and optionally the recited “third layer”), wherein the hard layer(s) have physical properties (e.g., flexural modulus, tensile modulus, tensile strength at yield, elongation at break, light transmission, etc.) as recited in present application claims 1-2, 8-11, 18, 24-27, etc., wherein the hard inner layer is optionally formed from:

Features not explicitly claimed in the above U.S. Patent are known in the prior art.
TADROS ET AL ‘853 discloses that it is well known in the art to form dental appliances for adjusting the alignment of a patent’s teeth, wherein the appliance is formed from a multilayer sheet comprising:
• a first elastomer layer (e.g., containing polyurethane elastomer);

• one or more copolyester layer(s) (e.g., containing polyethylene terephthalate copolymerized with cyclohexanedimethanol (PETG), etc.);

• a second elastomer layer (e.g., containing polyurethane elastomer).

The dental appliance is formed by:
• providing the above multilayer sheet;

• providing a mold;

• thermoforming the multilayer sheet over the mold to form a plurality of cavities designed to receive and reposition the patient’s teeth from a first position to a second position.

(paragraph 0015, 0019, 0022-0023, 0067, 0073, 0087-0088, etc.)
 	DESIMONE ET AL ‘841 discloses that it is well known in the art to use copolyesters having physical properties (e.g., flexural modulus, elongation at yield, tensile modulus, tensile strength at yield, elongation at break, light transmission, etc.) as recited in present application claims 1-2, 8-11, 18, 24-27, etc., as components in dental appliances (e.g., appliances for repositioning a patient’s teeth). (paragraph 0023, 0027, 0030, 0044, etc.)
Regarding claims 2-33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a multilayer sheet comprising a soft layer containing TPU elastomer on at least one side of a hard layer containing copolyester as claimed in U.S. Patent No. 11,154,384 in a known dental appliance production method as disclosed in TADROS ET AL ‘853 in order to produce useful dental aligning appliances with compliant teeth-containing surfaces (to provide uniform repositioning force across teeth surfaces) and optionally compliant mouth-contacting surfaces (to provide enhanced comfort during usage).
Further regarding claims 12-15, 17-19, one of ordinary skill in the art would have used two copolyester sub-layers as suggested in TADROS ET AL ‘853 to form the hard inner layer in the multilayer material claimed in U.S. Patent No. 11,154,384 in order to produce a 4-layer multilayer material which allows for convenient optimization of various performance properties (strength, thermoforming properties, rigidity, flexibility, etc.) in the hard inner layer and the dental appliance for specific applications and/or usage conditions.
Further regarding claims 2, 4-10, 24-32, one of ordinary skill in the art would have utilized: (i) TPU elastomers having physical properties which are substantially similar to the desired physical properties of the soft outer layer(s); and (ii) copolyesters having physical properties which are substantially similar to the desired physical properties of the hard inner layer(s); in the multilayer materials as claimed in U.S. Patent No. 11,154,384 in order to simplify the production of dental appliances with specific overall physical mechanical properties.
Further regarding claims 2, 4-8, 24-29, one of ordinary skill in the art would have utilize known, commercially available copolyester materials having physical properties as recited in application claims  2, 4-8, 24-29 as disclosed in DESIMONE ET AL ‘841 in the hard layer(s) in the multilayer materials as claimed in U.S. Patent No. 11,154,384 in order to produce dental appliances with the required structural strength, shape-retention, as well as the necessary tooth-repositioning force for specific applications.
Further regarding claims 2, 16, it is conventional in the art to trim excess material from thermoformed articles after shaping in order to obtain the desired final product.
Regarding claims 2-3, 12-23, one of ordinary skill in the art would have positioned a soft layer on both sides of a single hard layer or a multilayer hard layer in order to provide useful dental aligning appliances with compliant teeth-containing surfaces (to provide uniform repositioning force across teeth surfaces) and optionally compliant mouth-contacting surfaces (to provide enhanced comfort during usage).
Regarding claim 20-23, one of ordinary skill in the art would have incorporated an additional polyurethane layer within or on the surface of the multilayer material as claimed in U.S. Patent No. 11,154,384 in order to further adjust the cushioning characteristics (and thereby user comfort) of aligners made from said multilayer material.
Regarding claims 11, 33, since the elastic modulus is a measure of the rigidity or stiffness of a material, one of ordinary skill in the art would have utilized a relatively lower elastic modulus material to form soft outer layer(s) in the multilayer materials as claimed in U.S. Patent No. 11,154,384 in order to provide desirably compliant or resilient outer layer(s) which conform well to a patient’s teeth (thereby avoiding localized force which might damage teeth) and optionally to provide comfortable mouth-containing surfaces.
Regarding claims 11, 33, since the elastic modulus is a measure of the rigidity or stiffness of a material, one of ordinary skill in the art would have utilized a relatively higher elastic modulus material to form hard inner layer(s) in the multilayer materials as claimed in U.S. Patent No. 11,154,384 in order to provide desirably “hard” or stiff inner layer(s) which provide the required structural strength, shape-retention, as well as the necessary tooth-repositioning force for specific applications.

*     *     *

Claims 2-33 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
  	• claims 30-31, 36-37, 39-40, 48-49, 58, 62-63, 69, 71-88 of copending Application No. 16/043,065 (US 2019/0183611) (LI ET AL);
 	 		or
 	• claims 1-30 of copending Application No. 16/264,420 (U.S. 2019/0159870) (LI ET AL);  
  		or
 	• claims 1, 5, 7, 9-13, 17, 19-25, 29-41 of copending Application No. 16/382,918 (US 2019/0231484) (LI ET AL);
 	in view of TADROS ET AL (US 2005/0100853),
	 and in view of DESIMONE ET AL (US 2006/0078841).
 	The above copending Applications each claim a dental appliance comprising a multilayer film, or methods related to said multilayer film, wherein the multilayer film comprises:
• a first soft outer polymer layer comprising thermoplastic polyurethane elastomer, wherein the first soft outer layer have physical properties (e.g., hardness, flexural modulus, elongation at break, tensile strength, compression set, etc.) as recited in present application claims 1, 8-9, 18, 28-29, etc.;

• a hard inner polymer layer comprising a copolyester, wherein the hard inner layers have various physical properties (e.g., flexural modulus, elongation at break, elongation at yield, tensile strength, tensile modulus, light transmission, etc.) as recited in present application claim 1-2, 8-11, 18, 24-27, etc.,

• an optional second outer polymer layer optionally comprising thermoplastic polyurethane elastomer (e.g., thermoplastic polyurethane elastomer as used in the first soft outer layer; etc.);

Features not explicitly claimed in the above copending Applications are known in the prior art.
TADROS ET AL ‘853 discloses that it is well known in the art to form dental appliances for adjusting the alignment of a patent’s teeth, wherein the appliance is formed from a multilayer sheet comprising:
• a first elastomer layer (e.g., containing polyurethane elastomer);

• one or more copolyester layer(s) (e.g., containing polyethylene terephthalate copolymerized with cyclohexanedimethanol (PETG), etc.);

• a second elastomer layer (e.g., containing polyurethane elastomer).

The dental appliance is formed by:
• providing the above multilayer sheet;

• providing a mold;

• thermoforming the multilayer sheet over the mold to form a plurality of cavities designed to receive and reposition the patient’s teeth from a first position to a second position.

(paragraph 0015, 0019, 0022-0023, 0067, 0073, 0087-0088, etc.)
 	DESIMONE ET AL ‘841 discloses that it is well known in the art to use copolyesters having physical properties (e.g., flexural modulus, elongation at yield, tensile modulus, tensile strength at yield, elongation at break, light transmission, etc.) as recited in present application claims 1-2, 8-11, 18, 24-27, etc., as components in dental appliances (e.g., appliances for repositioning a patient’s teeth). (paragraph 0023, 0027, 0030, 0044, etc.)
Regarding claims 2-33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a multilayer sheet comprising soft outer layers containing TPU elastomer on both sides of a hard inner layer containing copolyester as claimed in copending Application Nos. 16/043,065 and 16/264,420 and 16/382,918 in a known dental appliance production method as disclosed in TADROS ET AL ‘853 in order to produce useful dental aligning appliances with compliant teeth-containing surfaces (to provide uniform repositioning force across teeth surfaces) and optionally compliant mouth-contacting surfaces (to provide enhanced comfort during usage).
Further regarding claims 11, 33, since the elastic modulus is a measure of the rigidity or stiffness of a material, one of ordinary skill in the art would have utilized a relatively lower elastic modulus material to form soft outer layer(s) in the multilayer materials claimed in copending Application Nos. 16/043,065 and 16/264,420 and 16/382,918 in order to provide desirably compliant or resilient outer layer(s) which conform well to a patient’s teeth (thereby avoiding localized force which might damage teeth) and optionally to provide comfortable mouth-containing surfaces.
Further regarding claims 11, 33, since the elastic modulus is a measure of the rigidity or stiffness of a material, one of ordinary skill in the art would have utilized a relatively higher elastic modulus material to form hard inner layer(s) in the multilayer materials claimed in copending Application Nos. 16/043,065 and 16/264,420 and 16/382,918 in order to provide desirably “hard” or stiff inner layer(s) which provide the required structural strength, shape-retention, as well as the necessary tooth-repositioning force for specific applications.
Further regarding claims 12-15, 17-19, one of ordinary skill in the art would have used two copolyester sub-layers as suggested in TADROS ET AL ‘853 to form the hard inner layer in the multilayer materials claimed in copending Application Nos. 16/043,065 and 16/264,420 and 16/382,918 in order to optimize the strength, thermoforming properties, and/or rigidity (or flexibility) of the dental appliance for specific applications and/or usage conditions.
Further regarding claims 2, 4-10, 24-32, one of ordinary skill in the art would have utilized: (i) TPU elastomers having physical properties which are substantially similar to the desired physical properties of the soft outer layer(s); and (ii) copolyesters having physical properties which are substantially similar to the desired physical properties of the hard inner layer(s); in the multilayer materials as claimed in copending Application Nos. 16/043,065 and 16/264,420 and 16/382,918 in order to simplify the production of dental appliances with specific overall physical mechanical properties.
Further regarding claims 2, 4-8, 24-29, one of ordinary skill in the art would have utilize known, commercially available copolyester materials having physical properties as recited in application claims 2, 4-8, 24-29 as disclosed in DESIMONE ET AL ‘841 in the hard layer(s) in the multilayer materials as claimed in copending Application Nos. 16/043,065 and 16/264,420 and 16/382,918 in order to produce dental appliances with the required structural strength, shape-retention, as well as the necessary tooth-repositioning force for specific applications.
Further regarding claims 2, 16, it is conventional in the art to trim excess material from thermoformed articles after shaping in order to obtain the desired final product.
Regarding claim 20-23, one of ordinary skill in the art would have incorporated an additional polyurethane layer within or on the surface of the multilayer material as claimed in copending Application Nos. 16/043,065 and 16/264,420 and 16/382,918 in order to further adjust the cushioning characteristics (and thereby user comfort) of aligners made from said multilayer material.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

*     *     *

Claims 2-29, 31-33 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
  	• claims 1-30 of copending Application No. 17/858,825 (LI ET AL);
 	in view of TADROS ET AL (US 2005/0100853),
	and in view of DESIMONE ET AL (US 2006/0078841).
 	The above copending Application claims a dental appliance comprising a multilayer film, or methods related to said multilayer film, wherein the multilayer film comprises:
• a second layer comprising a thermoplastic polyurethane (TPU) elastomer (corresponding to the recited “second layer”), wherein the first soft outer layer has physical properties (e.g., hardness, elongation at break, tensile strength, etc.) as recited in present application claims 1, 8-9, 18, 28-29, etc.;

• a first layer comprising a copolyester (corresponding to the recited “first layer”), wherein the first layer has physical properties (e.g., flexural modulus, elongation at yield, tensile modulus, tensile strength at yield, elongation at break, light transmission, etc.) as recited in present application claims 1-2, 8-11, 18, 24-27, etc.;

• a third layer comprising a copolyester (corresponding to the recited “third layer”);

• a fourth layer comprising thermoplastic polyurethane (TPU) elastomer (corresponding to the recited “fourth layer”);

wherein the copolyester of at least the first layer has an elastic modulus which is greater than the thermoplastic polyurethane elastomer in the soft outer polymer layers.
Features not explicitly claimed in the above U.S. copending Application are known in the prior art.
TADROS ET AL ‘853 discloses that it is well known in the art to form dental appliances for adjusting the alignment of a patent’s teeth, wherein the appliance is formed from a multilayer sheet comprising:
• a first elastomer layer (e.g., containing polyurethane elastomer);

• one or more copolyester layer(s) (e.g., containing polyethylene terephthalate copolymerized with cyclohexanedimethanol (PETG), etc.);

• a second elastomer layer (e.g., containing polyurethane elastomer).

The dental appliance is formed by:
• providing the above multilayer sheet;

• providing a mold;

• thermoforming the multilayer sheet over the mold to form a plurality of cavities designed to receive and reposition the patient’s teeth from a first position to a second position.

(paragraph 0015, 0019, 0022-0023, 0067, 0073, 0087-0088, etc.)
 	DESIMONE ET AL ‘841 discloses that it is well known in the art to use copolyesters having physical properties (e.g., flexural modulus, elongation at yield, tensile modulus, tensile strength at yield, elongation at break, light transmission, etc.) as recited in present application claims 1-2, 8-11, 18, 24-27, etc., as components in dental appliances (e.g., appliances for repositioning a patient’s teeth). (paragraph 0023, 0027, 0030, 0044, etc.)
Regarding claims 2-29, 31-33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a multilayer sheet comprising soft outer layers containing TPU elastomer on both sides of a hard inner layer containing copolyester as claimed in copending Application No. 17/858,825 in a known dental appliance production method as disclosed in TADROS ET AL ‘853 in order to produce useful dental aligning appliances with compliant teeth-containing surfaces (to provide uniform repositioning force across teeth surfaces) and optionally compliant mouth-contacting surfaces (to provide enhanced comfort during usage).
Further regarding claims 12-15, 17-21, one of ordinary skill in the art would have used two copolyester sub-layers as suggested in TADROS ET AL ‘853 to form the hard inner layer in the multilayer materials claimed in copending Application No. 17/858,825 in order to optimize the strength, thermoforming properties, and/or rigidity (or flexibility) of the dental appliance for specific applications and/or usage conditions.
Further regarding claims 2, 4-10, 24-32, one of ordinary skill in the art would have utilized: (i) TPU elastomers having physical properties which are substantially similar to the desired physical properties of the soft outer layer(s); and (ii) copolyesters having physical properties which are substantially similar to the desired physical properties of the hard inner layer(s); in the multilayer materials as claimed in copending Application No. 17/858,825 in order to simplify the production of dental appliances with specific overall physical mechanical properties.
Further regarding claims 2, 4-8, 24-29, one of ordinary skill in the art would have utilize known, commercially available copolyester materials having physical properties as recited in application claims 2, 4-8, 24-29 as disclosed in DESIMONE ET AL ‘841 in the hard layer(s) in the multilayer materials as claimed in copending Application No. 17/858,825 in order to produce dental appliances with the required structural strength, shape-retention, as well as the necessary tooth-repositioning force for specific applications.
Further regarding claims 2, 16, it is conventional in the art to trim excess material from thermoformed articles after shaping in order to obtain the desired final product.
Regarding claim 20-23, one of ordinary skill in the art would have incorporated an additional polyurethane layer within or on the surface of the multilayer material as claimed in copending Application No. 17/858,825 in order to further adjust the cushioning characteristics (and thereby user comfort) of aligners made from said multilayer material.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-29, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	TADROS ET AL (US 2005/0100853),
 	in view of DESIMONE ET AL (US 2006/0078841);
	and in view of WHEELER, deceased ET AL (US 5,335,675),
	and in view of KALILI (US 2011/0020761).
TADROS ET AL ‘853 discloses dental appliances for adjusting the alignment of a patent’s teeth, wherein the appliance is formed from a multilayer sheet comprising:
• a first outer layer (e.g., containing polyurethane elastomer);

• one or more copolyester layer(s) (e.g., containing polyethylene terephthalate copolymerized with cyclohexanedimethanol (PETG), etc.);

• a second outer layer (e.g., containing polyurethane elastomer).

The dental appliance is formed by:
• providing the above multilayer sheet;

• providing a mold;

• thermoforming the multilayer sheet over the mold to form a plurality of cavities designed to receive and reposition the patient’s teeth from a first position to a second position.

(entire document, e.g., paragraph 0015, 0019, 0022-0023, 0067, 0073, 0087-0088, etc.)  However, the reference does not specifically disclose copolyesters with the recited physical properties or polyurethane elastomer with the recited physical properties.
 	DESIMONE ET AL ‘841 discloses that it is well known in the art to use copolyesters having physical properties (e.g., flexural modulus, elongation at yield, tensile modulus, tensile strength at yield, elongation at break, light transmission, etc.) as recited in present application claims 1-2, 8-11, 18, 24-27, etc., as components in dental appliances (e.g., appliances for repositioning a patient’s teeth). (paragraph 0023, 0027, 0030, 0044, etc.)
 	WHEELER, deceased ET AL ‘675 discloses that it is well known in the art to use thermoplastic polyurethane elastomers having physical properties (e.g., flexural modulus, elongation at break, ultimate tensile strength, hardness, etc.) as recited in present application claims 1, 8-9, 10, 28-29, etc., as components for medical articles.  (line 3-16, col. 10; line 1-27, col. 22; etc.)
 	KALILI ‘761 discloses that it is well known in the art to position “soft” layers with relatively lower elastic modulus on the tooth-contacting side of multilayer sheets used in dental appliances for repositioning a patient’s teeth, in order to improve patient comfort, and also prevent tooth and/or root damage due to excessive localized stress. (paragraph 0002, 0007-0009, 0069-0072, etc.)
Regarding claims 2-29, 31-33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known, commercially available copolyester materials having physical properties as recited in application claims 1-2, 8-10, 18, 24-27 as disclosed in DESIMONE ET AL ‘841 as the copolyester layer in the multilayer materials used to produce the dental appliances of TADROS ET AL ‘853 in order to produce dental appliances with the required structural strength, shape-retention, as well as the necessary tooth-repositioning force for specific applications.
Further regarding claims 2-3, 12-23, one of ordinary skill in the art would have utilized known relatively “soft” medically acceptable thermoplastic polyurethane elastomers as disclosed in WHEELER, deceased ET AL ‘675 as the first, tooth-contacting outer layer in the multilayer materials used to produce the dental appliances of TADROS ET AL ‘853 in order to produce repositioning dental appliances which minimize tooth and/or root damage associated with localized stress, as well as providing greater patient comfort.
Regarding claims 2-3, 12-23, one of ordinary skill in the art would have utilized known relatively “soft” medically acceptable thermoplastic polyurethane elastomers as disclosed in WHEELER, deceased ET AL ‘675 as the second, mouth-contacting outer layer in the multilayer materials used to produce the dental appliances of TADROS ET AL ‘853 in order to provide useful dental aligning appliances with compliant mouth-contacting surfaces (to provide enhanced patient comfort during usage).
Further regarding claims 11, 33, since the elastic modulus is a measure of the rigidity or stiffness of a material, one of ordinary skill in the art would have utilized a relatively lower elastic modulus material to form soft outer layer(s) in the multilayer materials used to produce the dental appliances of TADROS ET AL ‘853 in order to provide desirably compliant or resilient outer layer(s) which conform well to a patient’s teeth (thereby avoiding localized force which might damage teeth) and optionally to provide comfortable mouth-containing surfaces.
Further regarding claims 11, 33, since the elastic modulus is a measure of the rigidity or stiffness of a material, one of ordinary skill in the art would have utilized a relatively higher elastic modulus material to form hard inner layer(s) in the multilayer materials used to produce the dental appliances of TADROS ET AL ‘853 in order to provide desirably “hard” or stiff inner layer(s) which provide the required structural strength, shape-retention, as well as the necessary tooth-repositioning force for specific applications.
Regarding claims 12-15, 17-19, one of ordinary skill in the art would have used two copolyester sub-layers as suggested in TADROS ET AL ‘853 to form the hard inner layer in the multilayer materials used to produce the dental appliances of TADROS ET AL ‘853 in order to optimize the strength, thermoforming properties, and/or rigidity (or flexibility) of the dental appliance for specific applications and/or usage conditions.
Further regarding claims 2, 4-10, 24-29, 30-32, one of ordinary skill in the art would have utilized: (i) TPU elastomers having physical properties which are substantially similar to the desired physical properties of the soft outer layer(s); and (ii) copolyesters having physical properties which are substantially similar to the desired physical properties of the hard inner layer(s); in the multilayer materials used to produce the dental appliances of TADROS ET AL ‘853 in order to simplify the production of dental appliances with specific overall physical mechanical properties.
Regarding claim 20-23, one of ordinary skill in the art would have incorporated an additional polyurethane layer within or on the surface of the multilayer material s used to produce the dental appliances of TADROS ET AL ‘853 in order to further adjust the cushioning characteristics (and thereby user comfort) of aligners made from said multilayer material.
Further regarding claims 2, 16, it is conventional in the art to trim excess material from thermoformed articles after shaping in order to obtain the desired final product.
 
*     *     *

Claims 2-29, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	TADROS ET AL (US 2005/0100853), in view of DESIMONE ET AL (US 2006/0078841), and in view of WHEELER, deceased ET AL (US 5,335,675), and in view of KALILI (US 2011/0020761),
		as applied to claims 1-30 above,
	and further in view of WROSZ (US 2005/0082703).
	WROSZ ‘703 discloses that it is well known in the art to trim excess material from dental aligners after thermoforming.  (paragraph 0006, 0009-0010, 0034, 0040, 0042, etc.)
 	Regarding claims 2-29, 31-33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject the dental appliances of TADROS ET AL ‘853 to conventional post-thermoforming processing (e.g., trimming of excess material, as suggested by WROSZ ‘703) in order to produce dental appliances which conform comfortably to patients’ mouths.

*     *     *

Claims 16-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	TADROS ET AL (US 2005/0100853),
 	in view of DESIMONE ET AL (US 2006/0078841);
	and in view of TEXIN 990R,
	and in view of KALILI (US 2011/0020761).
TADROS ET AL ‘853 discloses dental appliances for adjusting the alignment of a patent’s teeth, wherein the appliance is formed from a multilayer sheet comprising:
• a first outer layer (e.g., containing polyurethane elastomer);

• one or more copolyester layer(s) (e.g., containing polyethylene terephthalate copolymerized with cyclohexanedimethanol (PETG), etc.);

• a second outer layer (e.g., containing polyurethane elastomer).

The dental appliance is formed by:
• providing the above multilayer sheet;

• providing a mold;

• thermoforming the multilayer sheet over the mold to form a plurality of cavities designed to receive and reposition the patient’s teeth from a first position to a second position.

(entire document, e.g., paragraph 0015, 0019, 0022-0023, 0067, 0073, 0087-0088, etc.)  However, the reference does not specifically disclose copolyesters with the recited physical properties or polyurethane elastomer with the recited physical properties.
 	DESIMONE ET AL ‘841 discloses that it is well known in the art to use copolyesters having physical properties (e.g., flexural modulus, elongation at yield, tensile modulus, tensile strength at yield, elongation at break, light transmission, etc.) as recited in present application claims , etc., as components in dental appliances (e.g., appliances for repositioning a patient’s teeth). (paragraph 0023, 0027, 0030, 0044, etc.)
	TEXIN 990R discloses a commercially available thermoplastic polyurethane elastomer having physical properties (e.g., hardness, ultimate elongation, compression set, etc.) as recited in present application claims 16, 30-32, etc., with superior toughness, flexibility, microbial resistance.  (page 1, 3, etc.)
 	KALILI ‘761 discloses that it is well known in the art to position “soft” layers with relatively lower elastic modulus on the tooth-contacting side of multilayer sheets used in dental appliances for repositioning a patient’s teeth, in order to improve patient comfort, and also prevent tooth and/or root damage due to excessive localized stress. (paragraph 0002, 0007-0009, 0069-0072, etc.)
Regarding claims 16-33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known, commercially available copolyester materials having physical properties as recited in application claims 24-29 as disclosed in DESIMONE ET AL ‘841 as the copolyester layer(s) in the multilayer materials used to produce the dental appliances of TADROS ET AL ‘853 in order to produce dental appliances with the required structural strength, shape-retention, as well as the necessary tooth-repositioning force for specific applications.
Further regarding claims 16-23, 30-32, one of ordinary skill in the art would have utilized known relatively “soft” microbial resistant thermoplastic polyurethane elastomers as disclosed in TEXIN 990R as the first, tooth-contacting outer layer in the multilayer materials used to produce the dental appliances of TADROS ET AL ‘853 in order to produce repositioning dental appliances which minimize tooth and/or root damage associated with localized stress, as well as providing greater patient comfort.
Regarding claims 16-23, 30-32, one of ordinary skill in the art would have utilized known relatively “soft”microbial resistant thermoplastic polyurethane elastomers as disclosed in TEXIN 990R as the second, mouth-contacting outer layer in the multilayer materials used to produce the dental appliances of TADROS ET AL ‘853 in order to provide useful dental aligning appliances with compliant mouth-contacting surfaces (to provide enhanced patient comfort during usage).
Regarding claims 17-19, one of ordinary skill in the art would have used two copolyester sub-layers as suggested in TADROS ET AL ‘853 to form the hard inner layer in the multilayer materials used to produce the dental appliances of TADROS ET AL ‘853 in order to optimize the strength, thermoforming properties, and/or rigidity (or flexibility) of the dental appliance for specific applications and/or usage conditions.
Further regarding claims 16-21, 24-32, one of ordinary skill in the art would have utilized: (i) TPU elastomers having physical properties which are substantially similar to the desired physical properties of the soft outer layer(s); and (ii) copolyesters having physical properties which are substantially similar to the desired physical properties of the hard inner layer(s); in the multilayer materials used to produce the dental appliances of TADROS ET AL ‘853 in order to simplify the production of dental appliances with specific overall physical mechanical properties.
Further regarding claim 16, it is conventional in the art to trim excess material from thermoformed articles after shaping in order to obtain the desired final product.
Regarding claims 20-23, one of ordinary skill in the art would have incorporated an additional polyurethane layer within or on the surface of the multilayer material used to produce the dental appliances of TADROS ET AL ‘853 in order to further adjust the cushioning characteristics (and thereby user comfort) of aligners made from said multilayer material.
Further regarding claim 33, since the elastic modulus is a measure of the rigidity or stiffness of a material, one of ordinary skill in the art would have utilized a relatively lower elastic modulus material to form soft outer layer(s) in the multilayer materials used to produce the dental appliances of TADROS ET AL ‘853 in order to provide desirably compliant or resilient outer layer(s) which conform well to a patient’s teeth (thereby avoiding localized force which might damage teeth) and optionally to provide comfortable mouth-containing surfaces.
Further regarding claim 33, since the elastic modulus is a measure of the rigidity or stiffness of a material, one of ordinary skill in the art would have utilized a relatively higher elastic modulus material to form hard inner layer(s) in the multilayer materials used to produce the dental appliances of TADROS ET AL ‘853 in order to provide desirably “hard” or stiff inner layer(s) which provide the required structural strength, shape-retention, as well as the necessary tooth-repositioning force for specific applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen (Vivian.chen@uspto.gov) whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 28, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787